
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.94



AMENDMENT ONE
To
Countrywide Financial Corporation
ERISA Nonqualified Pension Plan


        Countrywide Financial Corporation (the "Company") wishes to amend the
Countrywide Financial Corporation ERISA Nonqualified Pension Plan (the "Plan")
to change the name of the Plan; provide for continued vesting of benefits upon
retirement or other termination of employment and to provide that the
Countrywide Financial Corporation Administrative Committee shall be the
administrator of the Plan.

        1.     The name of the Plan is changed to the "Capital Markets ERISA
Nonqualified Pension Plan."

        2.     Paragraph 3.4 (a) is hereby deleted in its entirety and new
Paragraph 3.4 (a) is inserted in its place as follows:

        "(a) Notwithstanding anything to the contrary contained in Section 3.3,
in the event of a Participant's Covered Termination, or upon a Participant's
death while employed by an Employer or Disability, any amounts which are not
vested in accordance with Section 3.3, shall immediately become vested and
nonforfeitable. Upon a Participant's Termination of Employment or Retirement,
the Committee in its sole discretion may provide that any amounts that are not
vested in accordance with Section 3.3 shall either (i) immediately become vested
and nonforfeitable or (ii) shall continue to vest as though the Participant
remained in continuous service as an Employee, subject to such conditions as the
Committee in its sole discretion may impose for such continued vesting,
including, without limitation, requiring the Participant to refrain from
competing with any Employer during the period of continued vesting."

        3.     Paragraph 3.4(b) is hereby deleted in its entirety and new
Paragraph 3.4(b) is inserted in its place as follows:

        "(b) Notwithstanding subsection 3.4(a) above, upon a Participant's
Termination of Employment, the applicable vesting schedule for amounts described
in Section 3.3 shall not be accelerated to the extent that the Committee
determines that such release and/or acceleration would cause a loss of an
Employer's tax deductions associated with such amounts under section 280G of the
Code. Pursuant to such a determination, the Participant may request independent
verification of the Committee's calculations with respect to the application of
section 280G. In such case, the Committee must provide to the Participant within
ninety (90) days of such a request an opinion from a nationally recognized
accounting firm selected by the Participant (the "Accounting Firm"). The opinion
shall state the Accounting Firm's opinion that any limitation in the vested
percentage and/or released percentage hereunder is necessary to avoid the limits
of section 280G and contain supporting calculations. The cost of such opinion
shall be paid for by the Company.

        4.     Section 13.1 is hereby deleted in its entirety and new
Section 13.1 is inserted in its place as follows:

        "Committee Duties: Except as otherwise provided in this Article 13, this
Plan shall be administered by the Countrywide Financial Corporation
Administrative Committee for Employee Benefit Plans. Members of the Committee
may be Participants under this Plan. The Committee shall also have the
discretion and authority to (i) make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Plan,
(ii) decide or resolve any and all questions including interpretations of this
Plan, and (iii) delegate such duties to individuals or other Committees as it
deems necessary as may arise in connection with the Plan. Any individual serving
on the Committee who is a Participant shall not vote or act on any matter
relating solely to

--------------------------------------------------------------------------------






himself or herself. When making a determination or calculation, the Committee
shall be entitled to rely on information furnished by a Participant or the
Company."

        The Company has caused this Amendment One to be signed by its duly
authorized officer this 23rd day of July, 2004.

    Countrywide Financial Corporation
 
 
By:
/s/ Leora I. Goren

--------------------------------------------------------------------------------

Leora I. Goren
Managing Director,
Human Resources Attest:      
/s/ Gerard A. Healy

--------------------------------------------------------------------------------

Gerard A. Healy
Assistant Secretary
 
 
 

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.94



AMENDMENT ONE To Countrywide Financial Corporation ERISA Nonqualified Pension
Plan
